Title: From George Washington to Brigadier General John Lacey, Jr., 31 March 1778
From: Washington, George
To: Lacey, John Jr.



Sir
Head Quarters [Valley Forge] 31st March 1778

I have received your Letter of the 29th and in answer to your Plan of removing all the Inhabitants in the vicinity of the Enemys Lines, with a view of stopping the communication between the city and the Country—have to observe that the measure is rather desirable than practicable—if it could be carried into execution, it would undoubtedly put an end to the pernicious illicit Commerce which at present subsists—but the difficulties attending the removal of so many inhabitants with their effects may be regarded as insurmountable—& at the same time, the horror of depopulating a whole district, however little consideration the Majority of the parties concerned may deserve from us, would forbid the measure.
With respect to the Culprits, whom you have in confinement, if any of them are notorious Characters, and have capitally offended, you will have them tried by a Court Martial, and transmit me their Sentences for confirmation. I am Sir &c.
